Citation Nr: 0113624	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  99-06 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1952 to March 1956 
and from February 1957 to January 1959.

This appeal arises from a July 1998 rating decision of the 
Roanoke, Virginia, Regional Office (RO) which denied service 
connection for post-traumatic stress disorder (PTSD).  The 
veteran appealed this determination.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into VA's adjudication process.  
As these procedures could not have been followed by the RO at 
the time of the above referenced rating decision, and as 
these procedures are more favorable to the appellant than 
those previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), VA must first 
notify the claimant that the Secretary is unable to obtain 
records with respect to the claim.  Such a notification must, 
(a) identify the specific records the Secretary is unable to 
obtain; (b) briefly explain the efforts that the Secretary 
made to obtain those records; and (c) describe any further 
action to be taken by the Secretary with respect to the 
claim.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the diagnostic criteria of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed. 1994) (DSM-IV), credible supporting evidence that 
the claimed in-service stressor(s) actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor(s).  38 
C.F.R. §§ 3.304, 4.125 (2000).  The actual existence of an 
event alleged as a "stressor" that results in PTSD, though 
not the adequacy of the alleged event to cause PTSD, is an 
adjudicative, not a medical determination.  Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).  The sufficiency of the stressor 
is a medical determination and adjudicators may not render a 
determination on this point in the absence of independent 
medical evidence.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

In this case, the veteran does not allege that any in-service 
stressors were the result of combat service, and his 
Department of Defense (DD) Form 214's do not indicate that he 
was awarded any badge or decoration for valor or combat 
service.  As there is no evidence to presume that the veteran 
engaged in combat, there must be corroborative evidence of 
the claimed in-service stressors.  See Cohen v. Brown, 10 
Vet. App. 128, 138 (1997); see also 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. §§ 3.304(d), (f).

The veteran's claimed in-service stressor involved a sexual 
assault during his first period of active service.  He 
alleged that a "Technical Sergeant (Sgt.) H." (Full name 
redacted in light of the Privacy Act.  5 U.S.C. § 552a 
(1994).) forced him into an abusive sexual relationship and 
kept him for a period of time in a virtual form of servitude.  
The veteran asserted that he was susceptible to such 
circumstances because his father and other relatives were 
military veterans who had taught him to be submissive to 
authority figures.  It was claimed by the veteran that "Sgt. 
H" was his superior during part of his first period of 
service and had taken advantage of the veteran's submissive 
nature.  He asserted that "Sgt. H" had even traveled with 
him to visit his family in Virginia and had met his hometown 
girlfriend.  It was alleged that "Sgt. H" later wrote a 
letter to this girlfriend, who he learned the veteran planned 
to marry, and threatened her if she in fact married the 
veteran.  The veteran has reported that he did later marry 
this girlfriend and this woman is his current spouse.  He 
asserted that his abusive relationship with "Sgt. H" 
continued until the this soldier was reassigned to a base in 
Saudi Arabia.  The veteran claimed that his second period of 
service was uneventful until the military learned that "Sgt. 
H" was a homosexual, for which he was forced to leave the 
military.  However, "Sgt. H" was also forced by the 
military to identify his former partners and divulged his 
prior relationship with the veteran.  The veteran alleges 
that because of this accusation the military also forced him 
to leave active service.

It is noted that victims of in-service personal assault may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  However, alternate sources are 
available that may provide credible support to a claim of an 
in-service personal assault.  These include medical or 
counseling treatment records following the incident, military 
or civilian police reports, reports from crisis intervention 
or other emergency centers, statements from confidants such 
as family members, roommates, clergy, or fellow service 
members, or copies of personal diaries or journals.  VA 
Adjudication Manual M21-1 (M21-1), Part III, 5.14c (February 
20, 1996).  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that the provisions in M21-1, Part III, 
5.14c, which addresses PTSD claims based on personal assault, 
are substantive rules which are the equivalent of VA 
regulations.  YR v. West, 11 Vet. App. 393, 398-99 (1998); 
Patton v. West, 12 Vet App 272 (1999).

Veterans who claim service connection for disabilities due to 
an in-service personal assault face unique problems 
documenting their claims.  A stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  However, the RO has not sent the 
veteran such a letter and the Board finds that this should be 
done.  See M21-1, Part III, 5.14b (3)(a), 5.14c (6), (7).

Behavior changes that occurred at the time of the incident 
may indicate the occurrence of an in-service stressor based 
on personal assault.  After accomplishing all development 
requested by this remand, the RO must determine whether the 
veteran exhibited behavior changes in service.  See M21-1, 
Part III, 5.14c (8).  If there is evidence of behavior 
changes, it should be determined whether these indicate the 
occurrence of a stressor.  Secondary evidence may need 
interpretation by a clinician, particularly if it involves 
behavior changes, and evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician.  M21-1, 
Part III, 5.14c (9).

The veteran's DD 214 prepared in March 1956 indicates that 
his last service station was at Sampson Air Force Base in 
Geneva, New York.  The veteran obtained and then submitted 
copies of "Sgt. H's" service personnel records in September 
1998.  These records reveal that "Sgt. H" worked as a 
personnel service supervisor at Sampson Air Force Base in New 
York from September 1952 to May 1954.  He was then stationed 
in Saudi Arabia from July 1954 to July 1955.  "Sgt. H's" DD 
214 of July 1958 indicates that his MOS was special services 
supervisor and, apparently, he was discharged from the 
military under other than honorable conditions for 
"unfitness, homosexual acts."

The only service records currently in the claims file for the 
veteran's periods of service are two DD 214's, one covering 
each period of service.  The upgraded DD 214 covering the 
second period of service indicates that the reason for the 
veteran's separation from the military was 
"homosexual(ity)," but his discharge was indicated to be 
honorable.  This DD 214 was signed by a Command Sergeant 
Major representing the U.S. Air Force's Boards and 
Corrections Section.  It was indicated that the veteran had 
filed a claim with this section in July 1980 to have his 
discharge upgraded.  The veteran has claimed that a favorable 
decision was issued by this section in 1981.  The DD 214 
indicates that copies of this section's work were furnished 
to "MPerR."  It has been alleged by the veteran that he 
never sought medical treatment during his military service 
and had not disclosed the abusive sexual relationship with 
"Sgt. H" due to the shame he felt.  The RO did request the 
veteran's service medical records from the National Personnel 
Records Center (NPRC), but the NPRC responded in December 
1997 that these records were now unavailable as they had 
probably been destroyed by fire.

Because of the more stringent requirements to assist the 
veteran under the VCAA, the Board finds that further 
development is warranted in this case.  It appears that the 
veteran's service personnel records were reviewed by the 
military board that upgraded his discharge for his second 
period of active service and may still be in the possession 
of the U. S. Air Force.  The evidence reviewed by this 
military board would be pertinent to help verify the 
veteran's claims regarding his relationship with "Sgt. H."  
Also, because of the circumstances of his second discharge 
from the military, it appears that the military had 
undertaken a significant investigation of "Sgt. H's" 
activities and associations.  The RO should contact the 
United States Air Force's Office of Special Investigations 
and request copies of any investigation report involving 
alleged homosexual activity of either "Sgt. H" or the 
veteran that was completed in 1958 or 1959.  In addition, it 
does not appear that VA has ever requested the veteran's 
service personnel records from the NPRC.  These records could 
possibly indicate variances in the veteran's performance 
during his alleged relationship with "Sgt. H" that could 
also help substantiate this claim.  If the NPRC cannot locate 
the veteran's service records, then it should be requested to 
identify any alternative sources that might have copies of 
these records.

The Board acknowledges that the RO did request in June 1998 
that the veteran complete a Request for Information Needed to 
Reconstruct Medical Data (NA Form 13055).  The veteran 
submitted this form in June 1998, but indicated that he had 
not received any medical treatment during his military 
service.  He failed to identify what units he had been 
assigned to during his military service.  It does not appear 
that VA ever made any further attempts to reconstruct these 
military files.  The Board takes this opportunity to inform 
the veteran and his representative of the importance for him 
to provide detailed information about his assigned units and 
activities during his military service.  Without such 
information, it may be impossible for the NPRC to reconstruct 
his military records from possible alternative sources.  This 
information could be crucial to substantiating his alleged 
stressors, and without such information, his claim could be 
denied.

It appears that the veteran's current spouse may have first 
hand, contemporaneous, evidence that could verify his sexual 
assault.  A review of the veteran's claims file indicates 
that VA has never directly asked the veteran to submit either 
a copy of the alleged letter from "Sgt. H" or a statement 
from the veteran's spouse indicating that she was threatened 
by this individual.  Obviously, such evidence would be 
pertinent to establishing the alleged stressors.  Such a 
request should be made on remand.

Finally, the veteran has identified private healthcare 
professionals that have treated his claimed PTSD.  The RO has 
attempted to develop this evidence and letters from these 
healthcare providers have been incorporated into the claims 
file.  However, the veteran's actual treatment records were 
not submitted.  On remand, the RO should request that legible 
copies of these records be submitted to VA.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider who has treated him for 
PTSD since service separation.  Based on 
his response, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  The RO 
should specifically request legible 
copies of the veteran's treatment records 
from Drs. Nelson and Saylor.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  Efforts to secure records in the 
possession of the U. S. Government must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The veteran 
must then be given an opportunity to 
respond.

2.  The RO should also contact the 
veteran and request that he provide 
detailed information about the units he 
was assigned to during his military 
service.  He should also be requested to 
submit a legible copy of the letter 
allegedly sent by "Sgt. H" to his 
spouse in the mid to late 1950's.  If 
this letter is no longer available, the 
veteran should be informed that a lay 
statement from his spouse attesting to 
the circumstances and contents of this 
letter may be beneficial to 
substantiating his claimed stressors.  In 
addition, a stressor development letter, 
specifically tailored for personal 
assault cases, as required by M21-1, Part 
III, 5.14b (3)(a), 5.14c (6), (7), should 
be sent to the veteran.  The veteran is 
hereby informed that the United States 
Court of Appeals for Veterans Claims has 
held that asking him to provide the 
underlying facts, i.e., the names of 
individuals involved, the dates, and the 
places where the claimed events occurred, 
does not constitute either an impossible 
or an onerous task.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).

3.  The RO should again contact the NPRC 
and request the veteran's service medical 
and personnel records.  If such records 
are located by the NPRC, they should be 
forwarded to the RO and associated with 
the claims file.  If the NPRC cannot 
locate such records, then it should 
identify alternative sources for this 
evidence.  The RO must conduct 
development and follow-up on all 
identified alternative sources.  Efforts 
to secure these records must continue 
until the RO is reasonably certain these 
records do not exist or further efforts 
would be futile.  If the RO is unable to 
secure these records, then it must inform 
the veteran of this circumstance in 
accordance with the itemized instructions 
of Paragraph 1.

4. The RO should contact both the U. S. 
Air Force's Office of Special 
Investigations (HQ AFOSI/SCR, FOIA/PA 
Branch, P.O. Box 2218, Waldorf, Maryland 
20604-2218), and the Air Force Review 
Boards Office (550 C Street W, Suite 40, 
Randolph AFB, Texas 78150), and request 
legible copies of the veteran's personnel 
records that are in their possession.  
The Office of Special Investigations 
should specifically be requested to 
submit copies of any investigation 
conducted in the late 1950's regarding 
either the veteran and/or "Sgt. H."  If 
a signed release form is required, then 
such a form should be obtained from the 
veteran.  To facilitate an answer the RO 
should provide copies of the veteran's DD 
214's to each office.  All logical leads 
presented by the noted offices, to 
include a request for the Board and 
Corrections Section to identify the 
office referred to as "MPerR" on the 
veteran's DD 214, must be pursued.  
Efforts to secure these records must 
continue until the RO is reasonably 
certain these records do not exist or 
further efforts would be futile.  If the 
RO is unable to secure these records, 
then it must inform the veteran of this 
circumstance in accordance with the 
itemized instructions of Paragraph 1.

5.  Thereafter, if the RO determines that 
there is evidence of behavior changes at 
the time of an alleged stressor which 
might indicate the occurrence of an in-
service stressor, or if otherwise deemed 
necessary, the RO should obtain 
interpretation of such evidence by a 
clinician as provided in M21-1, Part III, 
5.14c (9).  If the RO determines that 
there is no evidence of behavioral 
changes that fact should be noted and 
reasons and bases for that opinion 
provided.

6.  The RO should then review the file 
and make a specific written determination 
with respect to whether the veteran was 
exposed to a verified stressor, or 
stressors, in service, and, if so, the 
nature of the specific verified stressor 
or stressors established by the record.  
In reaching this determination, the RO 
should address any credibility questions 
raised by the record.

7.  If, and only if, a stressor is 
corroborated, and if the benefit sought 
on appeal cannot otherwise be granted, 
then the veteran should be afforded a VA 
psychiatric examination.  Prior to this 
examination the examiner must be provided 
a list of any stressors corroborated by 
the RO.  The claims file and a separate 
copy of this remand must be provided to 
the examiner for review.  The examiner 
should determine whether the veteran has 
PTSD based on a corroborated stressor.  
The examiner is instructed that only the 
verified events listed by the RO may be 
considered as stressors.  The examiner 
must utilize DSM-IV in diagnosing any 
existing psychiatric disability.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the verified stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  
The report of the psychiatric examination 
should be associated with the veteran's 
claims folder.

8.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.

9.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

10.  The veteran's claim for service 
connection for PTSD should then be 
readjudicated with consideration of all 
pertinent law, regulations, court 
decisions, and M21-1, Part III, 5.14c.  
If the veteran's claim remains denied, he 
should be provided with a supplemental 
statement of the case (SSOC), which 
includes any additional pertinent law and 
regulations.  This SSOC must specifically 
inform the veteran and his representative 
of the information, lay evidence, or 
medical evidence necessary to 
substantiate his claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The 
applicable response time should be 
allowed.  This case should then be 
returned to the Board, if in order, after 
compliance with the customary appellate 
procedures.

No action is required of the veteran until he is so informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
decision warranted in this case, pending completion of the 
requested development.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


